Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
1.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.
                                                Status of the Application
 2. Claims 1-4, 8-21, 23, 25, 27-28 and 30-34 are pending under examination. Claim 43 has been previously withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. The rejection of claims 1-4, 8-21, 23, 25, 27-28 and 30-34 under 35 USC 112, second paragraph has been withdrawn in view of the amendment.
4. The rejection of claims 1-4, 8-21, 23, 25, 27-28 and 30-34 under 35 USC 102(a)(1) as being anticipated by Yeo et al. has been withdrawn in view of the amendment and persuasive arguments.
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 102
6.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.   Claims 1-4, 8-13, 23, 25, 27-28 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joyce (US 6, 063, 566).              
Joyce teaches a method of claims 1, preparing a nucleic acid for analysis comprising: 
a) fragmenting a nucleic acid molecule (substrate) to generate a nucleic acid fragment comprising a target sequence (see at least col. 11, line 7-10, Fig.2C, col. 52, line 39-62; indicating cleaving DNA substrate via phosphoester transfer that results in ligation of the 3’-portion of the substrate to the 3’ end of the ribozyme and also see col. 3, line 1-37, col. 33, line 65-67, col. 34, line 1-67, col. 35, line 1-58,  indicating variant enzymatic RNA molecules and substrates as DNA, RNA or combination thereof; col. 5, line 15-58; least col. 34, line 66-67, col. 35, line 1-67, col. 36, line 1-67, col. 37, line 1-3, col. 50, line 1-67, col. 51, line 1-67);
b)    producing a synthetic RNA (engineered or modified catalytic RNA, enzymatic RNA molecule or ribozyme RNA) from the nucleic acid fragment that 
c)    exponentially amplifying the synthetic RNA in an isothermal reaction wherein the isothermal reaction comprises two or more cycles of template-dependent extension that synthesizes a first DNA hybrid strand complementary to the synthetic RNA, resulting in the formation of a RNA-DNA hybrid between the first DNA strand and the synthetic RNA (see entire document, at least col. 11, line 10-12, col. 52, line 39-62, col. 54, line 11-34; indicating amplification by isothermal amplification); 
(d)    generating a cDNA from the amplified synthetic RNA wherein cDNA comprises non-target sequence (see entire document, at least col. 11, line 12-25, col. 51, line 7-67, col. 52, line 1-62; col. 54, line 11-34; indicating generating cDNA using primers and the cDNA comprises mutations or variants (non-target sequences);
With reference to claim 2, Joyce teaches a method of determining a sequence of a nucleic acid template, comprising: 
a) fragmenting a nucleic acid molecule to generate a nucleic acid fragment comprising a target sequence (see at least col. 11, line 7-10, Fig.2C, col. 52, line 39-62; indicating cleaving DNA substrate via phosphoester transfer that results in ligation of the 3’-portion of the substrate to the 3’ end of the ribozyme and also see col. 3, line 1-37 indicating variant enzymatic RNA molecules and substrates as DNA, RNA or combination thereof; col. 5, line 15-58; least col. 34, line 66-67, col. 35, line 1-67, col. 36, line 1-67, col. 37, line 1-3, col. 50, line 1-67, col. 51, line 1-67);

c)   exponentially amplifying the synthetic RNA in an isothermal reaction wherein the isothermal reaction comprises two or more cycles of template-dependent extension that synthesizes a first DNA hybrid strand complementary to the synthetic RNA, resulting in the formation of a RNA-DNA hybrid between the first DNA strand and the synthetic RNA (see entire document, at least col. 11, line 10-12, col. 52, line 39-62, col. 54, line 11-34; indicating amplification by isothermal amplification); 
(d)    generating a cDNA from the amplified synthetic RNA wherein cDNA comprises non-target sequence (see entire document, at least col. 11, line 12-25, col. 52, line 39-62, col. 54, line 11-34; indicating generating cDNA using primers and the cDNA comprises mutations or variants (non-target sequences);           
(e)    sequencing the cDNA ( see at least col. 62, line 28-67, col. 63, line 1-19, col. 64, line 40-67, col. 65, line 1-35). 
        With reference to claims 3-4, 11-13,  Joyce teaches that the isothermal amplification comprises two or more template dependent extension and RNA  polymerase transcription, wherein at least one template-dependent extension in each cycle is a reverse transcription (see at least col. 11, line 7-25, col. 51, line 7-67, col. 52, line 1-62; col. 54, line 11-34, Fig.2C; indicating repeated cyclical rounds of amplification 
With reference to claims 8-10, Joyce teaches that the isothermal amplification further comprises enzymatically mediated degradation of synthetic RNA portion of the DNA-RNA hybrid using RNase H (see at least col. 51, line 11-30). 
                 With reference to claim 23, Joyce teaches that the nucleic acid template is a double-stranded DNA (vector) comprising a promoter, wherein the synthetic RNA is enzymatically produced through an RNA polymerase that specifically binds to the promoter and transcribes DNA downstream of the promoter (see at least col. 48, line 1-25, col. 38, line 6-38, col. 46, line 56-67, col. 47, line 1-3).
              With reference to claims 25, 27-28, Joyce teaches that the isolated RNA is a fusion mRNA (splice variants) encoded by chromosomal segment comprising a portion of gene rearrangement (see at least col. 57, line 22-25). 
         With reference to claim 34, Joyce teaches a method for sequencing a nucleic acid, comprising: 
a) fragmenting a nucleic acid molecule to generate a nucleic acid fragment comprising a template sequence (see at least col. 11, line 7-10, Fig.2C, col. 52, line 39-62; indicating cleaving DNA substrate with ribozyme or enzymatic RNA molecules and also see at least col. 34, line 66-67, col. 35, line 1-67, col. 36, line 1-67, col. 37, line 1-3, col. 50, line 1-67, col. 51, line 1-67);
b)    producing a synthetic RNA (catalytic RNA, enzymatic RNA molecule or ribozyme RNA) from the nucleic acid fragment comprising template sequence wherein the template sequence comprises a target region and an adjacent region (see entire 
c)  exponentially amplifying the synthetic RNA in an isothermal reaction wherein the isothermal reaction comprises two or more cycles of template-dependent extension that synthesizes a first DNA hybrid strand complementary to the synthetic RNA, resulting in the formation of a RNA-DNA hybrid between the first DNA strand and the synthetic RNA (see entire document, at least col. 11, line 10-12, col. 52, line 39-62, col. 54, line 11-34; indicating amplification by isothermal amplification); 
(d)  producing a double stranded nucleic acid that comprises a first strand synthesized by template-dependent extension using the amplified synthetic RNA as a template and a second strand synthesized by a template-dependent extension using the first strand as a template, wherein the double-stranded nucleic acid is representative of the target region and the adjacent region of the template sequence (see entire document, at least col. 11, line 12-25, col. 52, line 39-62, col. 54, line 11-34);           
(e)    performing a sequencing reaction using the double-stranded nucleic acid to determine a nucleotide sequence of the target and the adjacent region ( see at least col. 62, line 28-67, col. 63, line 1-19, col. 64, line 40-67, col. 65, line 1-35).  For all the above, the claims are anticipated.
   B. Claims 1-4, 8-21, 23, 25, 27-28 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blau et al. (US 2008/0021205).
Blau et al. teach a method of claims 1-2, 34, preparing a nucleic acid for analysis comprising: 

b)    producing a synthetic RNA (synthetic, modified or engineered hairpin RNA molecules or siRNA construct) from the nucleic acid fragment or fragments that comprise a template region and an adjacent region (see entire document, at least 0012, 0060, 0124, 0139-140; indicating target nucleic acid fragment comprising template region and adjacent region (ligated loop oligonucleotide or hairpin loop);                     
c)   exponentially amplifying the synthetic RNA in an isothermal reaction wherein the isothermal reaction comprises two or more cycles of template-dependent extension that synthesizes a first DNA hybrid strand complementary to the synthetic RNA, resulting in the formation of a RNA-DNA hybrid between the first DNA strand and the synthetic RNA (see entire document, at least 0011-0012, 0060, 0064, 0125-0126, 0141 0043-0044; indicating rolling circle amplification which is isothermal amplification); 
(d)    generating a cDNA from the amplified synthetic RNA wherein cDNA comprises non-target sequence (additional sequences) (see entire document, at least para 0127-0129, 0074-0076, para 0142-0152; indicating generating double stranded cDNA or cDNAs encoding hairpin RNAs);
e) sequencing cDNA ( see at least para 0128, para 0088).
With reference to claims 3-4, 11-13, Blau et al. teach that the isothermal amplification comprises two or more template dependent extension and RNA  
With reference to claims 8-10, Blau et al. teach that the isothermal amplification further comprises enzymatically mediated degradation of synthetic RNA portion of the DNA-RNA hybrid using RNase H (see at least para 0044).
        With reference to claim 13-14, Blau et al. teach repeating the step c) wherein the amplified synthetic RNA is purified after each consecutive round of step (c) and purified synthetic RNA is used as starting material for the subsequent rounds of step (c ) (see at least para 0125-0129, para 0137-0143). 
          With reference to claims 15-17, Blau et al. teach that at least two of the isothermal reactions of repeated step (c) comprise template-dependent extensions that are primed by oligonucleotides having hybridization sequences that are complementary with nested sequences of the template synthetic RNA or first DNA strand; or complementary with the template synthetic RNA or first DNA strand and additional non-complementary sequences, wherein non-complementary sequences comprise one or more barcode, index or adapter sequences (see at least para 0137-0147, 0150).
       With reference to claims 18-21, Blau et al. teach that the method further comprises producing the nucleic acid template by performing at least one extension reaction using an oligonucleotide that comprises a target-specific hybridization sequence complementary to the target region and performing at least one extension using a plurality of different oligonucleotides that share a common sequence that is 5’ to different hybridization sequences, wherein nucleic acid template comprises a target region and an adjacent region; wherein the target hybridization sequence is 
              With reference to claim 23, Blau et al. teach that the nucleic acid template is a double-stranded DNA comprising a promoter, wherein the synthetic RNA is enzymatically produced through an RNA polymerase that specifically binds to the promoter and transcribes DNA downstream of the promoter (see at least para 0065-0070).
        With reference to claim 25, Blau et al. teach the synthetic RNA is transcribed from an intermediate double-stranded DNA produced from the nucleic acid template, wherein the nucleic acid template is an isolated RNA (see at least para 0051-0059).
              With reference to claims 27-28, Blau et al. teach that the isolated RNA is a fusion mRNA (splice variants) encoded by chromosomal segment comprising a portion of gene rearrangement (see at least para 0010, 0043, 0076).  For all the above, the claims are anticipated.
Claim Rejections - 35 USC § 103
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Blau et al. (US 2008/0021205) in view of Lambowitz et al. (WO 2012/116146).

However, Blau et al. did not specifically teach a non-template sequence that serves as a hybridization site for a sequencing primer that primes the sequencing reaction and sequencing cDNA in a multiplex reaction that includes different nucleic acids originated from different sources.
Lambowitz et al. teach a method for synthesizing cDNA comprising adding non-templated sequences to link a DNA primer oligonucleotide to target nucleic acid strands by template switching from one or more adaptor sequences having primer binding sites and/ or non-templated nucleotide residues added to the 3’ end of the cDNA that facilitates subsequent amplification, cDNA library construction and sequencing RNA or DNA molecules; wherein switching allows continuous synthesizes of target polynucleotide DNA that directly links an adaptor sequence to a target nucleic acid sequence without ligation, wherein the target polynucleotides include various different nucleic acid sequences  and  minimizes use of different RNA template/DNA primer substrates (see entire document, at least para 0009, 0038-0040, 0055, 0081-0091).
               It would have been prime facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Blau et al. with non-templated sequence mediated sequencing as taught by Lambowitz et al. et al. to develop an improved sensitive method for preparing nucleic acids for analysis. The ordinary person skilled in the art would have motivated to combine the method taught by Blau et al. with the use of non-templated sequences as taught by Lambowitz et al. and would have a reasonable expectation of success that the combination of references 
                                                          Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637